YANKWICH, District Judge.
The above action came on regularly to be heard on the 9th day of June, 1947, upon the motion of defendant, Aluminum Company of America, sued herein as American Aluminum Company, to dismiss said action, and the Court having heard the arguments of counsel and being fully advised in the premises found that said motion should be granted and said action dismissed upon the grounds and for the reason stated in defendant’s Notice of Motion, that is, that under the Portal-to-Portal Act of 1947, jurisdiction of the Court over this proceeding has been withdrawn and the complaint fails to state a claim against the defendant upon which relief can be granted, and the Court having on said date ordered the action dismissed unless plaintiffs file an amended complaint within thirty days from said June 9, 1947, and said thirty day period having expired without any amendment to the complaint being filed, now, therefore,
It is hereby ordered, adjudged and decreed that the said action be, and the same is, hereby dismissed as to all plaintiffs with prejudice to any subsequent suit upon said claim, and that defendant have and recover its costs of suit.